Citation Nr: 1041455	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran had active duty from June 1963 to March 1969, as well 
as active service at the United States Naval Academy, which he 
entered in October 1958, and served as an appointed midshipman 
from July 1959 to June 1963.   
 
This case comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision from the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a low back 
disorder.  The case was later transferred to the RO in Winston-
Salem, North Carolina.


FINDING OF FACT

The balance of the evidence reflects that the Veteran has a 
disorder of his back which at least as likely as not began as a 
result of trauma sustained while playing football in active 
service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, service 
connection is warranted for a low back disorder.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159. 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.


II.  Service Connection

Generally, applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.304.  Service connection may also be granted 
for certain chronic diseases, including arthritis, when such 
diseases are manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in- service disease or injury.  Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted if the evidence shows that 
the condition was observed during service and continuity of 
symptomatology was demonstrated thereafter, and if the evidence 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 
394 (1994).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2010).

Active service is noted to include attendance as a midshipman at 
the United States Naval Academy.  38 C.F.R. § 3.6(b) (2010).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claims, in which case the claims must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall 
consider all information and lay and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.

The Veteran claims he is entitled to service connection for a low 
back disability which he claims is a result of injuries sustained 
while playing football in service, both while playing for the 
United States Naval Academy, (hereinafter referred to as the 
"Naval Academy") and on a team on his Naval base after he 
graduated from the Naval Academy.  

Service treatment records are completely silent for any findings 
or complaints of back problems or injury.  Review of all 
available records, beginning with the October 1958 preliminary 
Naval Cadet examination and report of medical history, reveals no 
findings or complaints documented in the multiple 
examinations/report of medical history throughout his time at the 
Naval Academy and his active service, beginning  However the 
Board does note that the March 1969 separation examination did 
suggest his spine/other musculoskeletal system was abnormal, but 
no further elaboration is shown.  His back was again normal and 
the report of medical history for a November 1974 re-enlistment 
examination for the Reserves.  

While the service treatment records are silent for back problems, 
they do confirm that he played football for the Naval Academy, 
and had a number of other injuries in 1959 from football, 
including treatment for what was referred to as "facet 
syndrome" in July 1959, knee injuries in August and September 
1959 and a pulled muscle in his left shoulder in November 1959.  
He also injured his knee playing football n October 1961.  He is 
noted to have continued injuries while playing football after his 
graduation from the Naval Academy, with records from September 
1965 showing he injured his left knee when he was struck from 
behind while playing.  

The Veteran is also noted to have submitted lay evidence to 
bolster his contentions that physical traumas from playing 
football resulted in his current back problems.  Among this 
evidence was a photocopy of an article from October 7, 1962 which 
described a game he played in where he was sacked 8 times and 
included a photograph of him being sacked.  

Additionally, he submitted lay statements dated in March 2005 
from three individuals who knew him from his football playing 
days at the Naval Academy, including his former wide receiver.  
They confirmed that he was the quarterback for the Naval Academy 
for the seasons of 1960, 1961 and 1962.  They indicated that he 
injured his back early in the season in 1962, which resulted in 
his being out of the lineup for a few games.  The lay witnesses 
confirmed that they knew he had back problems that nagged him 
after his graduation in 1963.  One of the lay witnesses also 
recalled that they continued to play football after graduation on 
the local Naval Base team and during one game in 1965 the Veteran 
was blindsided by a tackler, and injured his knee. 

The Veteran in his March 2006 notice of disagreement indicated 
that he now treated his back with non prescriptions drugs.  He 
indicated that while he did injure his back along with his knee 
playing football in service, there was no formal documentation of 
any back treatment. 

Private medical records reveal that in May 1993 the Veteran was 
seen for complaints of pain in his back radiating into his left 
leg.  His history was said to have developing such radiating pain 
about 4 years ago that would subside if he got off his feet, and 
he treated with Voltaren until February 1993.  His pain was now 
said to have recently developed into persistent pain that was not 
relieved by stronger medications or physical therapy.  MRI was 
noted to have confirmed a herniated disc on the left side at L4-
5.  He was seen for a second opinion and he was deemed to 
clinically have the symptoms of a herniated disc.  A CT scan from 
the same month showed degenerative changes with spinal stenosis.  
Plans were made for him to undergo surgery and later in May 1993, 
he underwent lumbar laminectomy surgery conducted by Dr. O.  His 
clinical history was noted to include a rather acute onset of 
pain in the left buttock radiating down his leg, but a long 
history of intermittent back pain.  Again the MRI findings were 
noted to show an apparent disc herniation at L4-5 and CT scan was 
noted to show spinal stenosis at the same level.  The discharge 
report by Dr. O dated May 31, 1993 noted a history of what was 
referred to as a noncontributory past medical history with a 
rather acute history of left buttock pain radiating down the left 
leg, with the MRI findings and resultant surgical history 
discussed.  

Subsequent problems with low back pain are shown in private 
records from December 2002, with bilateral thigh pain of six 
weeks duration which began suddenly while washing windows.  He 
was noted to be a retired Navy Officer and Naval Academy Football 
player.  His pain was localized to the leg, not the back, and his 
prior laminectomy history was noted.  Also noted was an MRI from 
October 2000 which had diagnosed Grade I L4-5 and L5-S1 
spondylolisthesis.  The findings of spondylolithesis along with 
foraminal L5-S1 stenosis were confirmed in a December 2002 MRI.  
The December 2001 MRI report described findings of degenerative 
facet disease described as severe at L4-5 and advanced at L5-S1 
resulting in canal stenosis in these regions.  A January 2003 
lumbar myelogram also confirmed such findings.  

An outpatient consult also from January 2003 reported a long 
history of low back history with prior surgery in 1993 for disc 
herniation, and some weakness since that time.  However he did 
well until 2000 when the back pain returned and he had an MRI.  
The pain went away again until November 2002 when he developed 
the pain radiating from the buttocks to the thighs after washing 
windows.  He continued with symptoms reported in February 2002 
and plans were made for him to undergo further surgery.  

In March 2003 the Veteran underwent surgery of laminectomy and 
fusion of L4-5 and L5-S1 to correct a lumbar radiculopathy and 
spondylolisthesis.  He was noted to have a long history of back 
pain with the more recent onset of severe pain with foot drop.  
The surgery was done by Dr. B.  Post surgery he is noted to have 
done well in follow-up records from June 2003, September 2003, 
March 2004 and September 2004.  

A March 2005 letter from Dr. B confirmed that the Veteran had 
been his patient for the past several years.  In March 2003, he 
underwent a lumbar decompression and fusion at L4-5 and L5-S1, 
with interbody fusion, transverse process arthrodes and pedicle 
screw fixation.  This was due to a lumbar radiculopathy with 
degenerative spondylolisthesis at L4-5 and L5-S1.  Dr. B stated 
that the etiology of this condition was degenerative and was 
probably exacerbated by his vigorous athletic career.   

The report of an August 2005 VA QTC examination does not include 
any opinion as to whether the Veteran's back problems were 
related to his active service, to include traumas sustained 
playing football.  Rather, the examiner only discussed the 
problems shown in service medical records.  The examiner did not 
talk about the possible football injuries, but instead provided 
the opinion that the back problems resulting in his 
hemilaminectomy surgery were less than likely related to an 
epidermal inclusion cyst with foreign body giant cell reaction 
that had been treated in service and were fully resolved.  The 
examination of the back showed some limited motion in all planes, 
but no other significant findings. 

Dr. B submitted a second letter in January 2007.  He again 
expressed the opinion that the Veteran has lumbar disease that 
may have well occurred from his days playing football at the 
Naval Academy and may have been further exacerbated by subsequent 
active duty.  Dr. B. went on to state that In addition, one 
"could certainly expect that this condition would deteriorate as 
result of injuries sustained while playing football."  

The report of a February 2008 VA QTC examination was done by a 
physician with a specialty in internal medicine.   While there is 
no clear indication that the claims file was reviewed, the 
examiner did note review of the service treatment records, the 
1993 post service records, the records and letters from 2003 
through 2005, as well as the lay statements from March 2005.  The 
examiner noted the Veteran gave a history of injuring his back 
playing football for the Naval Academy in 1961 with 2 level 
surgery in 2003.  His current neurosurgeon was noted to feel that 
his current back condition was related to injury in 1962.  He was 
noted to state that his condition diagnosed as herniated nucleus 
pulposus at L4-5 and L5-S1 existed since 1961.  His symptoms were 
now stiffness in the morning or when sitting too long.  
Examination was positive for tenderness over the lumbar spine and 
positive straight leg raise.  He also showed limited motion in 
all planes.  All other findings were unremarkable and he was 
deemed to have no evidence of intervertebral disc syndrome.  
Following review of the record and examination, the examiner 
diagnosed the Veteran with degenerative arthritis of the 
lumbosacral spine with scars status post surgery.  The examiner 
opined that the Veteran's current back condition was not the 
result of injuries sustained while playing football during 
service.  The examiner indicated that the opinion was based on 
the history which included a lack of back problems shown in the 
service treatment records and examinations.  It was also based on 
the opinion of Dr. O who performed a laminectomy surgery and said 
the herniated nucleus pulposus was acute and not related to a 
previous injury.  The examiner failed to address the opinion 
regarding the degenerative changes that were described by Dr. B 
as being likely related to his football traumas.

The Veteran submitted a written argument in October 2008 in which 
he explained that there was no documentation of his back problem 
during service due to a lack of record keeping by his football 
team doctor whose mentality was "no pain, no gain". He reported 
that he was treated with Cortisone shots and hot packs.  He also 
indicated that no one kept records of medical treatment on the 
ships he served aboard while in a combat zone.  He also expressed 
displeasure with the February 2008 VA QTC examination indicating 
that the examiner did not review the claims file prior to the 
examination, and that the examiner did not appear qualified to 
conduct the examination as he was an internist and did not know 
what spondylolisthesis was.  

Based on a review of the evidence, the Board finds that with 
application of the benefit of the doubt, service connection is 
warranted for a back disorder.  In this instance, the negative 
opinion from the VA QTC examiner, who determined that the Veteran 
did not have a back disorder due to service, is at least 
counterbalanced by the positive opinion from his private 
neurosurgeon, Dr. B, that the Veteran's degenerative back 
condition likely began as a result of his participation in 
football.  The Board notes that the opinion from the QTC examiner 
in February 2008 failed to discuss Dr. B's opinion as to the 
likely cause of the chronic degenerative changes, instead, 
focusing on the opinion from Dr. O regarding the acute onset of 
the herniated disc.  

Additionally, the opinion from the QTC examiner did not fully 
account for the well-documented and credible lay evidence 
regarding the Veteran's career in football.  The file clearly 
contains evidence of trauma sustained during games, which 
included treatment for knee injuries.  The Veteran himself 
confirms that his back injuries were not documented by the team 
doctor apparently due to the culture regarding football injuries 
at the time.  The Board finds that while there is no clear 
medical documentation of back injuries in service, the lay 
evidence, and newspaper evidence clearly shows that the Veteran 
was struck numerous times while a quarterback for the Naval 
Academy.  Additionally, he has provided credible lay evidence of 
back symptoms resulting from such injury.  His neurosurgeon, Dr. 
B is noted to have linked his current degenerative back condition 
to his football trauma.  

Accordingly service connection for a back disorder is warranted.  


ORDER

Service connection is granted for a back disorder.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


